Title: From James Madison to John Henry Purviance (Abstract), 19 March 1805
From: Madison, James
To: Purviance, John Henry


19 March 1805, Department of State. “I have the honor to inclose a copy of a letter from the Secretary of the Treasury to Mr Merry and of another from the former to me. Mr Merry will doubtless communicate the proposal, to which they refer, of making the third instalment due under the late Convention payable in London instead of the United States: but the measures, taken under the impression that the change being decidedly advantageous to the British Government will not fail to be acceptable to them, being of a nature to produce some inconvenience if their purpose should not be accomplished, you will leave no step untaken which may promote it.”
